Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 22, 2016

                                     No. 04-16-00565-CV

                      Ana Sophia SPENCER and William Alex Spencer,
                                      Appellants

                                              v.

                                    Jennifer OVERPECK,
                                           Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-03779
                      Honorable Solomon Casseb, III, Judge Presiding


                                       ORDER

        The appellee’s third motion for extension of time to file brief is hereby GRANTED. Time
is extended to December 23, 2016.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court